DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durkee et al (US 2020/0065748 A1) in view of Ganz et al (US 2020/0154246 A1).

Regarding Claim 1, Durkee discloses a mobile battery powered smart shelving unit, i.e., item storage cart (102), as illustrated in figures 1-5, and as mentioned at paragraphs 44 and 56, to improve retail efficiency, comprising:
a wheeled frame (308, 310), as illustrated in figures 4-6, having a plurality of reconfigurable shelves (532, 534), as illustrated in figures 6-10, for receiving merchandise items thereon, as mentioned at paragraph 23, for example;
a battery, i.e., an electric battery, as mentioned at paragraph 44, third sentence, to provide electrical power for any electrical componentry on the smart shelving unit (102);
a computer, i.e. processor (106), as illustrated at figures 1, 3, and Wi-Fi module, configured for wireless communication, i.e., the communication interface component (114) as mentioned at paragraph 31, and noting network (112) in paragraph 30 and as illustrated at figure 1,   
with a central computer hub, i.e., remote computer (116), as illustrated in figure 1, to exchange information with central computer hub, as mentioned at paragraph 32, 
at least one display screen, i.e., interface component (110), as illustrated in figure 1 and as mentioned at paragraph 29, in communication with the computer (106) and the Wi-Fi module (114), for displaying information related to the merchandise items placed on the plurality of reconfigurable shelves, (532, 534), as mentioned at paragraph 38, first sentence, i.e., “the user interface component 110 in some examples outputs a location of a selected item within an item selection area identified for placement within a first storage container on the storage cart”; 
a low frequency Bluetooth module, i.e., “a BLUETOOTH brand communication module”, as mentioned at paragraph 29, last sentence, in communication with the computer (106) and configured to communicate with other low frequency Bluetooth devices within range, noting the mention of near-field communication (NFC) tags at paragraph 31, last sentence; and 
at least one RFID reader/scanner, i.e., scanner devices (1116), as illustrated in figure 1 and as mentioned at paragraph 89, first sentence and paragraph 90, second sentence, in communication with the computer (106) and
configured to detect a presence or absence of merchandise RFID tags within merchandise, as mentioned at paragraph 89, third sentence, i.e., “[t]he set of scanner devices generates scan data 1118 associated with an item scanned by the user”, so that when the merchandise is changed, the at least one RFID reader/scanner (1116) can identify that particular merchandise change and notify the computer (106) to update the display (114) with new merchandise information, as mentioned at paragraph 38, i.e., “[t]he user interface component 110 in some examples outputs a location of a selected item within an item selection area identified for placement within a first storage container on the storage cart”.

Regarding Claim 1, Durkee teaches wherein the low-frequency Bluetooth module (114) communicates with a plurality of other low-frequency Bluetooth modules on other smart shelving units to track and monitor locations of the other smart shelving units simultaneously to optimize retail efficiency, as mentioned at paragraph 31, third sentence, which states as follows.
[0031] In some examples, the system 100 optionally includes a communications interface component 114. The communications interface component 114 includes a network interface card and/or computer-executable instructions (e.g., a driver) for operating the network interface card. Communication between the item storage cart 102 and other devices, such as but not limited to the data storage device 115 and/or a remote computing device 116, may occur using any protocol or mechanism over any wired or wireless connection. In some examples, the communications interface component 114 is operable with short range communication technologies such as by using near-field communication (NFC) tags.

Emphasis provided.  

Regarding Claim 1, Durkee does not expressly teach wherein the low-frequency Bluetooth module communicates with a plurality of other low-frequency Bluetooth modules on other smart shelving.

Regarding Claim 1, Durkee does not expressly teach, but Ganz teaches wherein the low-frequency Bluetooth module communicates with a plurality of other low-frequency Bluetooth modules on other smart shelving units to track and monitor locations of the other smart shelving units simultaneously to optimize retail efficiency.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the low-frequency Bluetooth module communicates with a plurality of other low-frequency Bluetooth modules on other smart shelving, as taught by Ganz, in Durkee’s smart shelving unit system, for the purpose of effectuating communication between various parts of Durkee’s smart shelving system, as mentioned by Durkee and Ganz.
Regarding Claim 1, Durkee does not expressly teach, but Ganz teaches wherein the low-frequency Bluetooth module communicates with a plurality of other low-frequency Bluetooth modules (BB1-B8, 28, 30), via mesh network (12) and network system (10), including central station secure Wi-Fi (16) and low energy bluetooth central station (24), on other mobile battery powered smart shelving units (26) to track and monitor locations of the other smart shelving units simultaneously to optimize retail efficiency, as illustrated in figures 1-5 and as mentioned at paragraph 25, noting that a mesh network includes nodes that are connected to each other and that supports bi-directional communications between all nodes.  See paragraph 25, as follows.

[0025] Referring now to the drawings and the characters of reference marked thereon, FIG. 1 illustrates a preferred embodiment of the low energy mesh network system of the present invention, designated generally as 10, as implemented in a store environment. The low energy mesh network system 10 includes a mesh network, designated generally as 12. The mesh network 12 defines a virtual item container 12 having a plurality of virtual item container nodes B.sub.1, B.sub.2, B.sub.3, B.sub.4, B.sub.5, B.sub.6, B.sub.7, B.sub.8, defining boundaries for a physical container, such as a shopping cart 14. The mesh network tracks items to be positioned within the physical container 14. The virtual item container nodes comprise a plurality of Bluetooth low energy transceivers. A central station secure Wi-Fi 16 is operationally connectable (as indicated by arrows 68) to a smart device 18, typically a smart phone. In a typical retail environment, the central station, secure Wi-Fi 16 is positioned at the store ceiling 22. A low energy Bluetooth central station 24 is also typically positioned at the store ceiling 22. The store Bluetooth central station 24 may, for example, provide a beacon position ID less than or equal to 100 meters. In FIG. 1, a store shelf 26 is shown within the retail store environment. Several items X.sub.1, X.sub.2, X.sub.3, X.sub.4 are shown positioned on the store shelf 26. Local fixed Bluetooth beacons 28 are operably connected via link 66 to RF tags 30 positioned on the items X.sub.i. The product local fixed Bluetooth beacons 28 are operably connected via link 64 to the Bluetooth central station 24 to indicate location of the products through the Bluetooth central station 24. The physical position of each product local fixed beacon 28 is known through the Bluetooth central station 24.

St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Since Durkee already teaches mobile battery powered smart shelving units and teaches communication of a smart shelving unit with other devices through the wi-fi network, it would have been obvious to have provided multiple smart shelving units as taught by Durkee, and to have enabled them to communicate with each other through a wireless wi-fi mesh network, as taught by Ganz, which enables bi-directional communication with each other shelving unit which each act as a bi-directional node.  Note again that as each shelf unit acts as a node, each shelf unit can communicate with each other bidirectionally as at least a pass through communication means for other device if not for each other.  

Regarding Claim 2, Durkee discloses further comprising an interactive touch screen, i.e., user interface component (110), as mentioned at paragraph 29, third sentence, which mentions that “user interface component 110 may include a display (e.g., a touch screen display or natural user interace)”, for use by customers, noting that a user can be a customer, which is considered an intended use limitation.

Regarding Claim 3, Durkee discloses further comprising a plurality of additional RFID readers/scanners (1116), as mentioned at paragraph 89, which refers to “a set of scanner devices” which “optionally includes devices for scanning an item 

Regarding Claim 4, Durkee discloses wherein the battery (130) is rechargeable and is not removable from the smart shelving unit (532, 534), noting the mention of  and electric battery and solar panels in the third sentence, which implies that it is rechargeable and thus does not have to be removed to be recharged.

Regarding Claim 12, Durkee discloses further comprising a camera and motion sensor, as mentioned at paragraphs 87, i.e., “image capture devices may include cameras or infrared (IR) cameras” and at paragraph 93, first sentence, i.e., “[t]he sensor data 1204… may include…image data generated by a camera…motion data generated by a motion sensor”.

Regarding Claim 14, see the rejection of Claim 1, above.

Regarding Claim 15, see the rejection of Claim 1, above.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durkee et al (US 2020/0065748 A1) in view of Flores et al (US 2008/0106377 A1).


wherein the battery is removable from the smart shelving unit for swapping or recharging.

Regarding Claim 5, Durkee does not expressly teach, but Tseng teaches wherein the battery is removable from the smart shelving unit for swapping or recharging, as mentioned at col. 2, lines 4-10, which states as follows.
An alternative to a charge-while-you-wait approach is to simply swap a discharged battery pack for a fully charged unit. This would allow a customer to walk into a convenience store, service center or gas station, tender a required amount of money, and come away with a fully charged battery pack. Although it may be some time before automotive battery packs are lightweight enough to facilitate such portability, for smaller vehicles such as electric motorcycles, motor scooters, electric golf carts, shopping carts, etc., the associated electrical demands should be modest enough from the outset to favor battery swapping over on-demand charging. Furthermore, to establish numerous charging facilities sufficient to support a large number of vehicle operators, each requiring concurrent charging, could place a heavy burden on the technical requirements of the servicing facility. Such recharging stations might also be too complex for ordinary home operation. It may be that unless a more convenient and straightforward means for battery swapping for electric vehicles is introduced, progress in this area will be unnecessarily hampered.

Tseng, col. 2, lines 26-32 further states as follows.
The present invention provides apparatus and methods for the rapid exchange of a discharged or partially discharged battery in return for a charged unit. As such, the invention is particularly well suited to battery-powered vehicles as an alternative to approaches which force a customer to wait during the recharging process.

Emphasis provided.

wherein the battery is removable from the smart shelving unit for swapping or recharging, as taught by Tseng, in Durkee’s battery powered shelving unit, as an alternative to waiting for the battery to recharge by the solar panel and for the purpose of decreasing the time required for waiting for a battery recharge to the negligible time to merely exchange a fully charged battery for a depleted one.

Claims 7-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durkee et al (US 2020/0065748 A1) in view of Wissner-Gross et al (US 2014/0164122 A1).

Regarding Claims 7-9 and 18, Durkee teaches the system as described above.

Regarding Claim 7, Durkee does not expressly teach wherein the low frequency Bluetooth module is configured to communicate with cell phones of customers via a store app to monitor the customers near a particular smart shelving unit.

Regarding Claim 7, Durkee does not expressly teach, but Wissner teaches wherein the low frequency Bluetooth module (70a, 70b, 70c), as mentioned at paragraphs 41 and 42, and as illustrated in figures 1-3, is configured to communicate with cell phones, i.e., smart devices (80) of customers, as mentioned at paragraph via a store app, as mentioned at paragraphs 35 and 40 to monitor the customers near a particular smart shelving unit, i.e., display cases (56), as illustrated in figure 1, which shows transponder (70) located on each shelving unit (56), and as mentioned at paragraph 31, which mentions that a transponder (70) can be “incorporated into a portion of display case 56” and paragraph 37, last sentence which states that “[a] smart device 80 may be equipped with hardware and/or software capable of detecting the inaudible acoustic tone to thereby determine the proximity of the smart device 80 in relation to the transponder 70”.  See also paragraph 38.

Regarding Claim 7, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the low frequency Bluetooth module, is configured to communicate with cell phones of customers via a store app to monitor the customers near a particular smart shelving unit, as taught by Wissner, in Durkee’s smart shelving unit system, for the purpose of directing customized marketing, sales or product content to customers’ phone devices based upon the customer’s proximity to a particular product/item located on a particular smart shelving unit. 

Regarding Claim 8, Durkee does not expressly teach wherein the low frequency Bluetooth module and the computer are configured to coordinate and send messages to customers based upon a customer’s time spent in proximity to the smart shelving unit.

wherein the low frequency Bluetooth module and the computer, as mentioned in paragraph 18, i.e “[e]mbodiments of the present invention may comprise or utilize special purpose or general purpose computers” and paragraph 21, mentioning various types of computers, are configured to coordinate and send messages to customers based upon a customer’s time spent in proximity to the smart shelving unit, as mentioned at paragraphs 37, last sentence, and paragraph 38.

Regarding Claim 9, Durkee does not expressly teach wherein the low frequency Bluetooth module communicates with a plurality of the other low frequency Bluetooth modules around a retail environment to determine a customer’s proximity to a particular smart shelving unit within a range of about 2 feet.

Regarding Claim 9, Durkee does not expressly teach, but Wissner teaches wherein the low frequency Bluetooth module (70a, 70b, 70c) communicates with a plurality of the other low frequency Bluetooth modules (70a, 70b, 70c), i.e., via network (90), around a retail environment, as mentioned at abstract, for example, to determine a customer’s proximity to a particular smart shelving unit (56), as mentioned at paragraphs 37 and 38, within a range of about 2 feet, noting that the particular distance is considered a matter of design choice based upon the balancing of the tuning of the wireless transceivers of the bluetooth modules with the distance between the product and the customer/customer’s phone device desired for best effect of the broadcast content directed to the customer’s phone.

Note that it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 18, see the rejection of Claim 8, above.

Claims 10, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durkee et al (US 2020/0065748 A1) in view of Chaves et al (US 2009/0231135 A1).

Regarding Claims 10, 16 and 19, Durkee teaches the system as described above.

Regarding Claim 10, Durkee teaches the system further comprising the central computer hub, i.e., computer (116), as mentioned at paragraphs 31 and 32, wherein the central computer hub (116) is configured to monitor a plurality of smart shelving units (102), noting that these components are all connected communicatively through Wi-Fi network (112).

Regarding Claim 10, Durkee does not expressly teach forming part of a system, the system further comprising the central computer hub, wherein the central computer hub is configured to monitor a plurality of smart shelving units to continually update merchandise information, quantity, price, marketing and/or advertising information on the display, and is further configured to notify store employees when one or more of the smart shelving units need restocking or clean up.
Regarding Claim 10, Durkee does not expressly teach, but Chaves teaches forming part of a system, the system further comprising the central computer hub, i.e., ERP device (304), as illustrated in figure 3, wherein the central computer hub (304) is configured to monitor a plurality of smart shelving units (208), as illustrated in figures 2a-2d, to continually update merchandise information (206a-206d), quantity, price, marketing and/or advertising information, as mentioned at paragraph 6, last sentence, as mentioned at paragraph 39, first sentence, i.e., “other fields or data elements may exist for an entry 122, such as the inventory quantity of an item, its price, its good-through or expiration date, etc.” on the display, as mentioned at paragraph 10, first sentence, i.e, “displaying the indicia to a user”, and is further configured to notify store employees when one or more of the smart shelving units need restocking or clean up, noting paragraph 10, second sentence, i.e., “[t]he process may include detecting an out-of-stock condition based on the output indicia“, and paragraph 10, last sentence, i.e., “[t]he process may also include receiving, from a back-end enterprise resource planning system, an inventory list, where outputting the indicia of items that respond to the low -level query further includes updating the inventory list with the indicia”.  Note that marketing data can be construed to be an expiration date, as mentioned at paragraph 39, first sentence, because if the expiration date shows the product is past its expiration date, it cannot be sold.

Regarding Claim 10, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided forming part of a system, the system further comprising the central computer hub, wherein the central computer hub is configured to monitor a plurality of smart shelving units to continually update merchandise information, quantity, price, marketing and/or advertising information on the display, and is further configured to notify store employees when one or more of the smart shelving units need restocking or clean up, as taught by Chaves, in Durkee’s smart shelving unit system, for the purpose of determining enterprise resource planning (ERP) data necessary to manage the inventory of all shelving units in the system.  

Regarding Claim 16, see the rejection of Claim 10, above.
Regarding Claim 19, see the rejection of Claim 10, above.

Claims 11, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durkee et al (US 2020/0065748 A1) in view of Baltimore (US 2009/0182623 A1).

Regarding Claims 11, 17, 19 and 20, Durkee teaches the system as described above.

wherein the computer, the Wi-Fi module, and
the central computer hub are configured to further communicate with a customer loyalty program to target specific merchandise to specific customers by follow-up email when a customer has not purchased a particular item.

Regarding Claim 11, Durkee does not expressly teach, but Baltimore teaches wherein the computer, i.e, processor (30), the Wi-Fi module, i.e., communications link (60), which is mentioned as either a wired or wireless link at paragraph 25, second to last sentence, and the central computer hub (50), as illustrated in figure 1, are configured to further communicate with a customer loyalty program, as mentioned at paragraph 19, second sentence, to target specific merchandise to specific customers by follow-up email when a customer has not purchased a particular item, as mentioned at paragraph 19, first sentence, as follows.
[0019] The disclosed electronic display tag system and methodology aspect of the present invention allows retailers to advantageously exploit electronic price tag displays by delivering targeted information to consumers and patrons in the general vicinity of the electronic tag display. This target information can be sent back to an electronic display in the vicinity of such consumers and patrons or subsequently such to such persons via conventional mail, email, text messaging or other communications means. Identifying such consumers and patrons and gathering their respective contact information can be done when signing up for a " loyalty program" or via prompts on the electronic display or by completion of a questionnaire followed by the distribution of RFID or other shopper identification tags that are carried about and may identify the carriers' whereabouts within the retailer's store as a function of time. 
Emphasis provided.

Regarding Claim 11, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the computer, the Wi-Fi module, and
the central computer hub are configured to further communicate with a customer loyalty program to target specific merchandise to specific customers by follow-up email when a customer has not purchased a particular item, as taught by Baltimore, in Durkee’s smart shelving unit system, for the purpose of “formulat(ing) follow-up sales and marketing efforts by the retailer and the relevant vendors of the products”, as mentioned at Baltimore, paragraph 11, last sentence.  

Regarding Claim 17, see the rejection of Claim 11, above.

Regarding Claim 19, see the rejection of Claim 11, above.

Regarding Claim 20, see the rejection of Claim 11, above.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durkee et al (US 2020/0065748 A1) in view of Bloom et al (US 2021/0125142 A1).

Regarding Claim 13, Durkee teaches the system as described above.

wherein the smart shelving unit is configured as a beverage cart for selling coffee and/or other drinks.

Regarding Claim 13, Durkee does not expressly teach, but Bloom teaches wherein the smart shelving unit (1005), as illustrated in figure 10, is configured as a beverage cart, as mentioned at paragraph 112, second to last sentence, which mentions a cart and a shelf, for selling coffee and/or other drinks, as mentioned at paragraphs 2, 5 and paragraph 122, which mentions coffee, and other drinks such as alcohol, for example.

Regarding Claim 13, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the smart shelving unit is configured as a beverage cart for selling coffee and/or other drinks, as taught by Bloom, in Durkee’s smart shelving unit system, for the purpose of selling beverages, as desired by customers, noting that the particular items/products sold and stored in each smart shelf unit is considered a matter of design choice.  Also, Applicant provides no criticality as to the limiting the items/products stored within the shelf units to beverages over other items/products.  

Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive.  


Ganz teaches item container nodes B1-B8 defining boundaries of a shopping cart.  Ganz further teaches items X1-X4 on a store shelf (28).  Each item X1-X4 has an RF tag, through which wireless communication of data can be accomplished.  The last sentence of paragraph 25 mentions that “the physical position of each product local fixed beacon 28 is known through the Bluetooth central station 24”.  

Applicant appears to ignore paragraph 31 of Durkee, which mentions “communication between the item storage cart 102 and other devices, such as but not limited to the data storage device 115 and/or a remote computer device 116, may occur using any protocol or mechanism over wired or wireless connection”.   Taken together, since Durkee teaches communicating with any other device and Ganz teaches obtaining physical position location of devices having RF tags through a beacon ID, it would have been obvious to have enabled Durkee’s smart shelving unit to have obtained such data as physical location of another smart shelving unit as needed, because obtaining the location of another device such as another second shelving unit is well within the skill of an ordinarily skilled artisan to enable and adds utility because 

In response to Applicant's arguments, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Further in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The fact that the items Ganz teaches as having RFID tags are not expressly smart shelving units is immaterial since Durkee already teaches that feature.  Ganz simply teaches tracing item locations using RFID tags.  Thus, it would have been obvious to have used an RFID tag attached to another smart shelving unit to have enabled Durkee’s smart shelving unit to detect data wirelessly concerning the location of other smart shelving units.  


Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Stieber ‘660 is cited as teaching wherein the low-frequency Bluetooth module, i.e., cash handling unit (12), as illustrated in figures 1 and 2 and as mentioned at paragraph 16, communicates with a plurality of other low frequency Bluetooth modules, i.e., peripheral I/O devices (14), as mentioned at paragraphs 18 and 20 on other mobile battery powered smart shelving units, to track and monitor locations of the other mobile battery powered smart shelving units simultaneously to optimize retail efficiency.

Miller ‘127 is cited as teaching a smart cart with gps devices for indicating position, as mentioned at paragraphs 231, 312, 321, 325 and 328.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

February 25, 2022